DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant amended claims 1, 3, 5-8, 10-16, and 18.  The Applicant argues in regards to amended independent claims 6 and 10, that the Baek reference does not disclose “plurality of antenna structures formed in the second redistribution layer, the semiconductor device connected to each of the plurality of antenna structures through the first redistribution layer and through a selectable connection means” and “a plurality of antenna structures selectively connectable to at least one of the first semiconductor device or the second semiconductor device through the at least one via.”  The Examiner disagrees.  (See [0154] - first to third core wiring layers 112a, 112b, and 112c may be electrically connected to connection pads 120. The first and second core wiring layers 112a and 112b and the second and third core wiring layers 112b and 112c may be electrically connected to each other through first and second core vias 113a and 113b penetrating through the first and second dielectric layers 111a and 111b, respectively.  Meanwhile, at least one of the first to third core wiring layers 112a, 112b, and 112c may include filter patterns (not illustrated) electrically connected to antenna patterns 212aA).  It is well known to one of ordinary skill in the antenna art that filters are used to selectively connect antenna signals in an antenna device by selectively processing signal to eliminate unwanted frequencies and other aspects of a signal.  See also (Filter (signal processing), https://en.wikipedia.org/w/index.php?title=Filter_(signal_processing)&oldid=1009408598 (last visited Apr. 11, 2021).     In signal processing, a filter is a device or process that removes some unwanted components or features from a signal. Filtering is a class of signal processing, the defining 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 6, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10 2017 0062550 wherein Baek et al.(Pub. No. US 2018/0337148) is cited as a translation, hereafter referred to as Baek.

Regarding claim 6, Baek discloses:
A semiconductor device assembly comprising:
a semiconductor device having a first side (See [0063] - semiconductor chip 2220);
a mold compound region (See [0063] - molding material 2290);
a first redistribution layer adjacent to the first side of the semiconductor device, the first redistribution layer configured to connect the semiconductor device to an external device (See [0058] - connection member 2240 may be formed depending on a size of the semiconductor chip 2220 on the semiconductor chip 2220 in order to redistribute the connection pads 2222);
a second redistribution layer adjacent to the first redistribution layer (See [0008] - a composite antenna substrate and semiconductor package module may include: a fan-out semiconductor package including a semiconductor chip having an active surface having connection pads disposed thereon and an inactive surface opposing the active surface, an encapsulant encapsulating at least portions of the semiconductor chip, and a connection member disposed on 
plurality of antenna structures formed in the second redistribution layer, the semiconductor device connected to each of the plurality of antenna structures through the first redistribution layer and through a selectable connection means (See [0154] - first to third core wiring layers 112a, 112b, and 112c may be electrically connected to connection pads 120. The first and second core wiring layers 112a and 112b and the second and third core wiring layers 112b and 112c may be electrically connected to each other through first and second core vias 113a and 113b penetrating through the first and second dielectric layers 111a and 111b, respectively. Meanwhile, at least one of the first to third core wiring layers 112a, 112b, and 112c may include filter patterns (not illustrated) electrically connected to antenna patterns 212aA).  It is well known to one of ordinary skill in the antenna art that filters are used to selectively connect antenna signals in an antenna device.  See also (Filter (signal processing), https://en.wikipedia.org/w/index.php?title=Filter_(signal_processing)&oldid=1009408598 (last visited Apr. 11, 2021).     In signal processing, a filter is a device or process that removes some unwanted components or features from a signal. Filtering is a class of signal processing, the defining 

Regarding claim 7, Baek discloses:
Wherein at least one of the plurality of antenna structures is a 5 g millimeter wave antenna (See [0093] - the composite antenna substrate and semiconductor package module 300A according to an exemplary embodiment may be a package in which the RFIC and a millimeter wave /5G antenna are integrated with each other).

Regarding claim 9, Baek discloses:
wherein the first side of the semiconductor device is a live surface of the semiconductor device (See [0008] - a composite antenna substrate and semiconductor package module may include: a fan-out semiconductor package including a semiconductor chip having an active surface having connection pads disposed thereon).

Regarding claim 10, Baek discloses:
A semiconductor device assembly (See [0063] - semiconductor chip 2220) comprising:
a package-on-package assembly (See [0008] - a composite antenna substrate and semiconductor package module may include: a fan-out semiconductor package including a semiconductor chip having an active surface having connection pads disposed thereon and an inactive surface opposing the active surface) comprising:
a first semiconductor device (See [0063] - semiconductor chip 2220); at least one via (See [0058] - forming via holes 2243h opening the connection pads 2222, and then forming wiring patterns 2242 and vias 2243); and

a plurality of antenna structures selectively connectable connected to at least one of the first semiconductor device or the second semiconductor device through the at least one via (See [0154] - first to third core wiring layers 112a, 112b, and 112c may be electrically connected to connection pads 120. The first and second core wiring layers 112a and 112b and the second and third core wiring layers 112b and 112c may be electrically connected to each other through first and second core vias 113a and 113b penetrating through the first and second dielectric layers 111a and 111b, respectively. Meanwhile, at least one of the first to third core wiring layers 112a, 112b, and 112c may include filter patterns (not illustrated) electrically connected to antenna patterns 212aA).  It is well known to one of ordinary skill in the antenna art that filters are used to selectively connect antenna signals in an antenna device.  See also (Filter (signal processing), https://en.wikipedia.org/w/index.php?title=Filter_(signal_processing)&oldid=1009408598 (last visited Apr. 11, 2021).     In signal processing, a filter is a device or process that removes some unwanted components or features from a signal. Filtering is a class of signal processing, the defining feature of filters being the complete or partial suppression of some aspect of the signal. Most often, this means removing some frequencies or frequency bands).

Regarding claim 11, Baek discloses:


Regarding claim 12, Baek discloses:
further comprising: an additional antenna structure located on a back side of the package-on-package assembly (See [0008] - a first pattern layer disposed on an upper surface of the insulating layer and including antenna patterns, a second pattern layer disposed on a lower surface of the insulating layer and including ground patterns, and vias penetrating through the insulating layer and including feed lines electrically connected to the antenna patterns, and the wiring member including wiring layers including feeding patterns electrically connected to the feed lines, wherein the fan-out semiconductor package and the antenna substrate are coupled to each other).

Regarding claim 13, Baek discloses:
wherein the plurality of antenna structures are located on a back side of the package-on-package assembly (See [0008] - a composite antenna substrate and semiconductor package module may include: a fanout semiconductor package including a semiconductor chip having an active surface having connection pads disposed thereon and an inactive surface opposing the active surface, an encapsulant encapsulating at least portions of the semiconductor chip, and a connection member disposed on the semiconductor chip and including a redistribution layer electrically 

Regarding claim 14, Baek discloses:
wherein at least one of the plurality of antenna structures is a 5 g millimeter wave antenna (See [0093] - the composite antenna substrate and semiconductor package module 300A according to an exemplary embodiment may be a package in which the RFIC and a millimeter wave /5G antenna are integrated with each other).

Regarding claim 15, Baek discloses:
wherein at least one of the plurality of antenna structures is a tunable antenna (See [0048] - smartphone 1100, a radio frequency integrated circuit (RFIC) may be used in a semiconductor package form).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 1-5, and 16-18 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “an antenna structure formed in the second redistribution layer the antenna structure comprising at least two portions and each of the at least two portions are connected to a selectable connection means that is connected to the semiconductor device through one or more vias and the size of the antenna structure changes depending upon the number of the at least two portions selected to be connected to the semiconductor device” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845